PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated June 18, 2008, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on April 25, 2008, appealing the order denying the appellant’s postconviction motion, rendered on February 22, 2008, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b).
DISMISSED.
WOLF, LEWIS, and ROBERTS, JJ., concur.